Citation Nr: 0112057	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  98-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from June 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought.

The Board observes that in a June 1998 VA Form 9, the veteran 
indicated that he wanted a Travel Board hearing at the RO.  
Later, in a May 1999 submission, the veteran indicated that 
he wanted a hearing before a Board Member in Washington, D.C.  
The Board notes that the veteran failed to appear for a 
February 2001 Board hearing scheduled in Washington, D.C. 
before the undersigned Board Member.  He has not shown good 
cause for his failure to report, nor has he submitted a 
request to reschedule the hearing.  Under these 
circumstances, the request for hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704 (d) (2000).


REMAND

A preliminary review of the record discloses that additional 
action by the RO is required before further Board review of 
the claim.  In this regard, the Board notes that, after the 
appeal was certified to the Board, the veteran submitted 
additional relevant medical evidence dated in June and July 
1999 without a waiver of initial RO review of that evidence.  
Accordingly, this case must be returned to the RO for initial 
consideration of this evidence and preparation of a 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (2000).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (Act) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The treatment reports, 
medical examination and etiology opinion requested below are 
in part to comply with this provision.  The relevant evidence 
is summarized below.

In May 1997, the veteran filed this original claim for 
service connection for residuals of an in-service back 
injury, which he contends affected his left leg. 
The veteran's DD-214 reveals that the veteran was a fire 
protection specialist during service.  Service medical 
records show no complaints or diagnosis of, or treatment for, 
low back pain or a low back disability.  Service medical 
records do show that the veteran pulled a muscle in June 1968 
and complained of pain over the left hip and buttocks.  On 
examination five days later, straight-leg raising was 
essentially negative; pinprick was normal; reflexes were 
symmetrical; and there was pain on palpation.  Left hip X-
rays revealed no significant abnormality.  The impression was 
contusion.  The clinical findings for the veteran's spine and 
musculoskeletal system were normal on his November 1969 
separation examination report.

Post-service private medical records show that, in September 
1972, less than 3 years after the veteran's separation from 
service, he sought treatment for low back pain with 
radiculopathy into the left lower extremity.  The veteran 
reported having had back trouble four years earlier while in 
service.  He was admitted the same month to the Nebraska 
Methodist Hospital, where he complained of back pain and 
complete locking in the posterior aspect of the right thigh, 
and he indicated at that time that  his problems had begun 
about four weeks earlier.  On examination, there was 
straightening of the lumbar spine, moderate to severe muscle 
spasm and dullness to the right forward flexion.  Straight-
leg raising was positive to 30 degrees on the right and to 60 
degrees on the left and provoked pain in the low back area on 
the right side.  Ankle and knee reflexes were 2+ bilaterally.  
Later, the veteran was diagnosed with a herniated 
intervertebral disc at L4-L5 on the right and after discharge 
was given flexion exercises, which were continued through 
February/March 1973.   

In September 1980, the veteran, who was employed as a 
meatpacker, again sought treatment of severe low back pain 
with occasional radiation down the lateral side of the left 
thigh and calf, which he reported having started over the 
weekend.  On examination, the lumbar spine showed no 
deformity or tenderness.  Forward flexion was restricted to 
fingertips up to the midtibila region.  Sensation and muscle 
power of the legs was normal.  Knee jerks could not be 
elicited, but ankle jerks were equal.  Straight-leg rasing 
was to 70 degrees on the right and to 40 degrees on the left.  
The impression was herniated lumbar disc at L4-L5 and bed 
rest was prescribed.  About a week later, the veteran 
reported that his pain had completely settled down.  On 
examination, the legs revealed absent left ankle jerk and 
straight-leg raising was to about 50 degrees on the left 
side.  A week later, after flexion exercises, the veteran 
reported that his back pain had completely improved with only 
slight aching in his left leg.  Clinically, straight-leg 
raising was to 90 degrees on the right and to 80 degrees on 
the left.  The left ankle jerk was still absent.  In June 
1992, the veteran complained of joint aches and pain, which 
was later ascribed to a sinus infection for which he was 
receiving treatment.  In August 1993, the veteran again was 
seen for back pain, which had begun two weeks earlier while 
mowing the lawn.  On examination, he had no particular 
tenderness over his lumbar spine or sacroiliac areas.  
Straight-leg raising was positive on the left to 75 degrees 
and negative on the right.  He did have some spasm of the 
lumbar paraspinal muscles bilaterally.  In October 1993, the 
veteran claimed that his back pain was largely better; 
however, he complained of left hip pain following a minor car 
accident at the end of August 1993.  On examination, the 
veteran had virtually no lumbar spine pain and lumbar spine 
range of motion was noted as fair.  He did have some very 
minimal pain over the left sacroiliac joint and posterior to 
and over the left greater trochanter.  Left hip X-rays were 
negative.  The same month, the veteran was diagnosed with 
degenerative arthritis of the lumbosacral area and possible 
herniated lumbar disc at L4.  In an October 1997 statement, 
Dr. B. B. indicated that he had been treating the veteran at 
the Bruening Chiropractic Clinic for a severe low back injury 
since March 1994.

At a September 1997 VA examination, the veteran reported that 
while depressing the clutch on a rescue vehicle during 
service, he began to experience low back pain and numbness in 
the left leg; that the base physicians diagnosed him with 
back strain; that his back pain and leg pain and numbness 
lasted an additional two or three weeks; and that he 
continued to have leg pain on and off for the next couple of 
years.  In 1971, the veteran reported slipping in his yard 
and experiencing additional back pain necessitating one week 
of hospitalization.  Following that episode, the veteran 
reported increasing episodes of back pain radiating into his 
left leg and occurring two to three times a year.  In 1993, 
the veteran stubbed his toe at work, resulting in severe back 
pain.  Although back surgery was recommend, he treated 
himself conservatively by having chiropractic treatments.  He 
stated that he normally has three to four flare-ups a year of 
marked back pain with severe stiffness and pain radiating 
into his left leg but not below the knee and without 
numbness.  Following the clinical and X-ray examinations, the 
diagnoses were low back pain secondary to lumbar disc disease 
and degenerative joint disease with subsequent nerve 
entrapment with peripheral neuropathy.  The examiner opined 
that this process was partially initiated while on active 
duty.

The Board observes that the September 1997 VA examiner opined 
that the veteran's degenerative joint disease was partially 
initiated while on active duty.  However, the examiner did 
not indicate whether he had reviewed the claim file.  In 
order to give the veteran every consideration with respect to 
the present appeal, and to ensure compliance with the VCAA, 
it is the Board's opinion that another examination is 
warranted for the purpose of determining whether the 
veteran's back disorder began during or as the result of some 
incident (i.e., trauma) of active service.

Since the veteran indicated that he was receiving non-VA 
treatment for his back disorder, the RO should also secure 
any relevant, non-VA treatment records that may be available.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  In 
this regard, the Board notes that there are several private 
medical treatment records associated with the claims file but 
none are dated between October 1997 and June 1999 or after 
June 1999.

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should also contact the 
veteran and have him identify (names, 
addresses, and dates) any sources of 
treatment for his back disorder.  After 
obtaining any necessary authorization(s) 
from the veteran, the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination to assess the nature and 
etiology of his low back disability, to 
include disc disease and arthritis.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination and the examiner 
should so indicate in his report.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's low back 
disorder, to include degenerative disc 
disease and arthritis of the lumbosacral 
spine, began during or as the result of 
some incident (i.e., trauma) of active 
service.  The rationale for any opinion 
and all clinical findings should be 
reported in detail.  All tests and 
studies deemed necessary should be 
accomplished.

3.  The RO also is requested to review 
the claims file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claim for 
service connection for a low back 
disorder.  If the claim is denied, the 
veteran and his representative should 
then be furnished a supplemental 
statement of the case, which addresses 
all additional evidence, and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


